 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
10   DONALD R. DOKINS,             )         NO. CV 17-1269-PA (AS)
                                   )
11                  Petitioner,    )
                                   )         ORDER ACCEPTING FINDINGS,
12             v.                  )
                                   )         CONCLUSIONS AND RECOMMENDATIONS OF
13   WARREN L. MONTGOMERY, Warden, )
                                   )         UNITED STATES MAGISTRATE JUDGE
14                  Respondent.    )
                                   )
15                                 )
16
17
18        On February 25, 2019, this Court granted Petitioner’s application

19   to reopen Petitioner’s case, vacate judgment, and allow Petitioner to

20   file objections to the Report and Recommendation of the United States

21   Magistrate Judge.      Petitioner filed his objections on April 11, 2019.

22
23        Pursuant to 28 U.S.C. section 636, the Court has reviewed the

24   Petition,   all   of   the   records   herein   and   the   attached    Report   and

25   Recommendation of United States Magistrate Judge.            After having made a

26   de novo determination of the portions of the Report and Recommendation

27   to which objections were directed, the Court concurs with and accepts

28   the findings and conclusions of the Magistrate Judge.                  Petitioner’s
 1   objections are simply reassertions of arguments made in the petition.
 2   These   arguments   were   addressed   and   rejected   by   the   Report   and
 3   Recommendation and do not cause the Court to reconsider its decision to
 4   accept the Magistrate Judge’s conclusions and recommendations. Moreover,
 5   Petitioner’s request for an evidentiary hearing is denied since the
 6   existing record is sufficient to resolve Petitioner’s claims.               See
 7   Schriro v. Landrigan, 550 U.S. 465, 474 (2007)
 8
 9        IT IS ORDERED that Judgment be entered denying the Petition and
10   dismissing this action with prejudice.
11
12        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
13   the Magistrate Judge’s Report and Recommendation and the Judgment
14   herein on counsel for Petitioner and counsel for Respondent.
15
16        LET JUDGMENT BE ENTERED ACCORDINGLY.
17
18              DATED: April 19, 2019
19
20
21
                                               PERCY ANDERSON
22                                      UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28

                                            2
